Citation Nr: 0908327	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of broken 
ribs. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to June 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2005 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).


FINDING OF FACT

There is no medical evidence showing that the veteran has a 
rib disability.  


CONCLUSION OF LAW

A rib disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102 and 
3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of a letter dated 
December 2004 to the Veteran.  The letter advised the Veteran 
that evidence showing that the disability existed from 
service until the present time was needed to substantiate the 
claim.  Examples of evidence requested included: dates and 
places of medical treatment, lay statements and statements 
from medical service personnel.  The letter further advised 
the Veteran of the evidence in the claims file, of the VA's 
duty to obtain relevant federal records and that the VA would 
make reasonable efforts to obtain private records.  The 
elements for a claim of service connection were also provided 
to the Veteran and are detailed below.  

With respect to the Dingess requirements, although the RO 
failed to notify the Veteran about regulatory provisions 
regarding the degree of disability and the effective date of 
the disability, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the service treatment records (STRs) and 
the private medical records (PMRs).  The Veteran submitted 
PMRs and lay statements in support of his claim.  As will be 
discussed below, the claim is being denied on the basis that 
no competent medical evidence has been submitted which links 
the asserted disorder to the Veteran's active service.  In 
this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  

Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the Veteran's broken ribs residuals are related to or 
aggravated by his active service.  Given these matters of 
record, there is no competent evidence that the disability or 
symptoms may be associated with the claimant's active 
military service.  38 U.S.C.A § 5103A(d).  Under the 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

Neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the merits of the claim, the Veteran seeks service 
connection for residuals due from his broken ribs.  
Specifically, he contends, that his pre-existing rib injury 
worsened during active service.  

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

Turning to the relevant evidence of record, statements of the 
Veteran raised a question of whether the Veteran had a pre-
existing broken rib disability. Specifically, in a January 
2006 statement, he asserted that he was not fit for basic 
training due to his previously broken ribs.

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  According to 
38 C.F.R. § 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began. See 38 C.F.R. § 3.304(b)(1).  
Here, the Veteran's April 1964 pre-induction examination 
reflects that the Veteran reported a history of a pre-service 
rib fracture.  The examiner, physician, however, determined 
that the Veteran had no residual impairment.  As such, the 
Veteran was sound with respect to this condition at service 
induction.  See Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Thus, the issue is whether the Veteran has a current rib 
disability that is related to active service.  The Veteran's 
June 1965 separation examination was silent for any notation 
for broken ribs.  The remaining service treatment records 
were silent for any notation of treatment or complaints for a 
broken ribs disability.  

There is no post-service evidence showing complaint, 
treatment or diagnosis of any rib disability.  The Board must 
therefore deny this claim on the ground that the Veteran does 
not have the disability for which he is seeking service 
connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this determination, the Board does not question 
the veteran's sincerity that he has a rib disability that is 
related to service.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(2008) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because he is not professionally qualified to 
offer a diagnosis or suggest a possible medical etiology, the 
Board finds that the preponderance of the evidence is against 
the claim, and thus service connection must be denied.


ORDER

Service connection for residuals of broken ribs is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


